Mr. Justice Baker delivered the opinion of the Court. It is a fatal objection to the bill in this case that it discloses no equity in favor of the complainant against the defendants, or either of them. The assignment by Shover of his wages, earned and unearned, under his existing employment by the ¡Railway Company as collateral security for a loan made to him by the Credit Company, gave to the Credit Company the right to maintain an action against the Railway Company, in the name of Shover, for the wages due from it to Shover while any part of said loan remained due and unpaid. The tender by Shover to the Credit Company, if it was of the full amount justly and equitably due, did not extinguish the debt due from him to the Credit Company, nor in any way affect its right to maintain a suit against the Railway Company for the wages due to Shover. ■ In such suit the recovery must be for all the wages due to Shover at the time the suit was brought, for the law will not permit a creditor to split a single cause of action into two or more actions. To the Railway Company it was wholly immaterial what amount is due from Shover to the Credit Company. ' It was sufficient that some amount was due when the judgment was rendered to give the Credit Company the right to recover, in the name of Shover, the full amount of wages due Shover at the time the suit was brought. Whatever equity may arise from the fact that the amount due from Shover to the Credit Company is less than the amount of the judgment against the Railway Company, is an equity in favor of Shover and must be asserted by him and cannot be asserted by. the Railway Company. To the contention that equity may assume jurisdiction to prevent a multiplicity of suits, it is a sufficient answer to say that so long as any part of the loan, to secure which Shover assigned his wages, remains unpaid the Credit Company has the right to maintain successive actions for the amount due at the time of bringing suit, and that when that debt is paid the right of the Credit Company to bring suits in the name of- Shover will cease; and that the question of the right of the Credit Company to sue, in the name of Shover, is a question for the court in which such suit may be brought. The order • appealed from will be reversed and the injunction dissolved. Reversed.